Citation Nr: 0533345	
Decision Date: 12/08/05    Archive Date: 12/30/05

DOCKET NO.  98-06 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUE

Entitlement to a total compensation rating based on 
individual unemployability due to service-connected 
disability (TDIU).  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran served on active duty from May 1942 to October 
1945.  This case comes to the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 RO decision, which denied 
a TDIU. 

The veteran did not appear for a scheduled Travel Board 
hearing before a Veterans Law Judge in September 2003.  
During the pendency of the appeal, the Board has remanded 
this case to the RO in October 2003 and August 2005 for 
additional development.  

In November 2005, the veteran's representative, on behalf of 
the veteran, submitted a motion to advance the veteran's case 
on the docket.  For good cause shown, namely the veteran's 
advanced age, the motion for advancement on the docket was 
granted.  See 38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 
20.900(c) (2005).


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all other evidence necessary for an 
equitable disposition of the claim.

2.  The veteran's service-connected disabilities are 
residuals of gunshot wound of the right shoulder, rated at 20 
percent disabling; residuals of gunshot wound of the left 
shoulder, rated at 20 percent disabling; residuals of gunshot 
wound of the left buttock, rated at 20 percent disabling; 
residuals of shell fragment wound of the left femur with 
retained foreign body, rated at 20 percent disabling; 
degenerative joint disease of the right shoulder, rated at 20 
percent disabling; degenerative joint disease of the left 
shoulder, rated at 20 percent disabling; and left varicocele, 
rated at noncompensable; the veteran has an eighth grade 
education and is retired from life-time work as an 
upholsterer; his service-connected disabilities are currently 
not shown to prevent him from securing and following 
substantially gainful employment.  


CONCLUSION OF LAW

The criteria for the assignment of a TDIU rating have not 
been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 
C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), eliminated the concept of a well-
grounded claim and redefined the obligations of VA with 
respect to its duties to notify and to assist a claimant.  In 
August 2001, VA issued regulations to implement the VCAA.  66 
Fed. Reg. 45,620 (Aug. 29, 2001), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2004).  The VCAA and its 
implementing regulations are applicable to the claim decided 
herein.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has strictly complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating this claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

A.  Duty to Notify

The Court has indicated that notice under the VCAA should 
contain the following four elements:  (1) notice of the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) notice of the information and 
evidence that VA will seek to provide; (3) notice of the 
information and evidence the claimant is expected to provide; 
and, (4) a request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claims at 
issue.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).

Relevant to the duty to notify, the Court has also indicated 
that notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction 
(RO).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  In Pelegrini II, the Court clarified that 
VA's regulations implementing amended section 5103(a) apply 
to cases pending before VA on November 9, 2000, even if the 
RO decision was issued before that date, and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not ipso facto error to provide remedial 
notice after such initial decision.  See Pelegrini, 
18 Vet. App. at 115, 119-120.

In the instant case, while VCAA notice was sent to the 
veteran after the initial unfavorable RO decision in June 
1999, which was prior to the enactment of VCAA, as explained 
herein below, the notice complied with the requirements of 
the VCAA as interpreted by the Court in Pelegrini II.  The 
Board finds that the timing of the VCAA notice is not 
prejudicial to the veteran because it was sent prior to the 
transfer of the case to the Board for appellate 
consideration, and the veteran was offered ample opportunity 
to present evidence or argument in support of his appeal.  
Accordingly, the Board will proceed to adjudicate this claim.  

In the VCAA notice sent to the veteran in April 2004, the RO 
advised the veteran of what was required to prevail on his 
claim for a TDIU, what specifically VA had done and would do 
to assist in the claim, and what information and evidence the 
veteran was expected to furnish.  The RO specifically 
informed the veteran that VA would assist him in obtaining 
records from private and Federal government facilities such 
as VA, if properly identified, but that the veteran had to 
provide both identifying information and a signed release for 
VA to obtain private records on his behalf.  The RO also 
requested the veteran to notify it of any evidence or 
information that he thought would support his claim, and to 
send the evidence if it was in his possession.  

Further, the veteran was provided with a copy of the rating 
decision dated in June 1999, as well as a rating decision 
dated in July 2003, setting forth the general requirements of 
applicable law pertaining to claims for a TDIU, and was 
advised as to the nature of the evidence necessary to 
substantiate his claim.  In the rating decisions, the RO also 
informed the veteran of the reasons for its determination and 
the evidence it had considered in its decision.  The general 
advisements were reiterated in the statement of the case 
issued in March 2000 and in the supplemental statements of 
the case issued in July 2003, March 2005, and August 2005.  
The August 2005 supplemental statement of the case also 
referred to 38 C.F.R. § 3.159 and the United States Code 
cites relevant to the VCAA.  The statement of the case and 
supplemental statements of the case also provided the veteran 
opportunity to identify or submit any evidence he wished to 
be considered in connection with his appeal.  As such, 
through these documents, the RO informed the veteran of the 
information and evidence needed to substantiate his claim.  
See 38 U.S.C.A. §§ 5102, 5103.  

With regard to notification, all the VCAA requires is that 
the duty to notify is satisfied, and that claimants be given 
the opportunity to submit information and evidence in support 
of their claims.  Once this has been accomplished, due 
process in regard to notification has been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2005) 
(harmless error).  In this case, based on the information the 
RO has provided to the veteran, as referenced above, VA has 
satisfied its obligation to notify.  

B.  Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim.  38 U.S.C.A.§ 
5103A (a), (b) and (c).  The veteran was afforded a personal 
hearing, but he declined.  The RO obtained VA treatment 
records on behalf of the veteran.  He has not identified any 
private treatment records for the RO to obtain on his behalf.  
Additionally, VA has conducted medical inquiry in an effort 
to substantiate the claim.  38 U.S.C.A.§ 5103A(d).  The 
veteran was afforded a VA examination in April 1999 to 
evaluate the current nature and severity of service-connected 
disabilities.  He was scheduled for another VA examination in 
January 2005, specifically to address the question of whether 
his service-connected disabilities precluded him from gainful 
employment.  In a January 2005 letter, the RO (i.e., Appeals 
Management Center Resource Unit in Bay Pines, Florida, which 
temporarily handled his case) apprised the veteran of the 
upcoming examination and of the consequences if he should 
fail to report without good cause.  However, the veteran did 
not appear for the examination, nor has he furnished an 
explanation for his failure to appear.  A supplemental 
statement of the case sent to the veteran in March 2005 was 
not returned as undeliverable, nor has the veteran personally 
responded to it.  

It is plain from the record before the Board that the veteran 
has been advised of what was required of him to adjudicate 
the claim and that he has failed, in part, to comply.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  The veteran was 
informed of the need for additional information and a 
contemporaneous VA examination, but he did not appear for the 
examination and has not identified any additional evidence 
that should be considered in connection with his claim.

The Board additionally observes that general due process 
considerations have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran's able representative has provided 
argument on his behalf in two written statements dated in 
November 2005.  The veteran has not alleged, nor does the 
record currently reflect, that there exists any additionally 
available evidence for consideration in his appeal.  The 
Board thus finds that VA has done everything reasonably 
possible to assist the veteran.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA "is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review.

II.  Merits of the TDIU Claim

The veteran contends that his service-connected disabilities 
prevent him from obtaining gainful employment.  Total 
disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  

Where these percentage requirements are not met, entitlement 
to the benefits on an extraschedular basis may be considered 
when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disability.  38 C.F.R. § 4.16(b).  

The veteran's service-connected disabilities consist of 
residuals of gunshot wound of the right shoulder, rated at 20 
percent disabling; residuals of gunshot wound of the left 
shoulder, rated at 20 percent disabling; residuals of gunshot 
wound of the left buttock, rated at 20 percent disabling; 
residuals of shell fragment wound of the left femur with 
retained foreign body, rated at 20 percent disabling; 
degenerative joint disease of the right shoulder, rated at 20 
percent disabling; degenerative joint disease of the left 
shoulder, rated at 20 percent disabling; and left varicocele, 
rated at noncompensable.  The combined rating is 80 percent.  
Thus, he does not satisfy the percentage rating standards for 
individual unemployability benefits.  The issue then is 
whether his service-connected disability precludes him from 
engaging in substantially gainful employment (i.e., work that 
is more than marginal, that permits the individual to earn a 
"living wage").  Moore v. Derwinski, 1 Vet. App. 356 
(1991).  

For a veteran to prevail on a claim for a total compensation 
rating based on individual unemployability, neither the 
veteran's nonservice-connected disabilities nor his advancing 
age may be considered.  38 C.F.R. § 4.19.  Also, it is 
necessary that the record reflect some factor that places his 
case in a different category than other veterans with equal 
ratings of disability.  The sole fact that a veteran is 
unemployed or has difficulty obtaining employment is not 
enough.  The ultimate question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether he can find employment.  Van Hoose 
v. Brown, 4 Vet. App. 361 (1993).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

As noted above, the veteran failed to appear for a VA 
examination in January 2005, which was scheduled to ascertain 
the current nature of his service-connected disabilities and 
to determine the impact of such disabilities on his 
employability.  The duty to assist the veteran is not a one-
way street, and the veteran has failed to cooperate to an 
extent in the development of his TDIU claim.  Olsen v. 
Principi, 3 Vet. App. 480 (1992); Wood v. Derwinski, 1 Vet. 
App. 406 (1991).  The regulations provide that veterans have 
an obligation to report for VA examinations and 
reexaminations that are scheduled in connection with their 
claims, and if a veteran, without good cause, fails to report 
for such examination, an increased rating claim is to be 
denied.  38 C.F.R. §§ 3.326, 3.327, 3.655; Engelke v. Gober, 
10 Vet. App. 396 (1997).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
veteran, death of an immediate family member, etc.  Id.  The 
present claim essentially arises out of a claim for increase; 
however, as the veteran has appeared for an examination on at 
least one occasion in connection with his claim, the Board, 
notwithstanding the regulations, proceeds to review the claim 
based on the evidence that is of record.  
 
After a careful review of the entire record, it is the 
Board's judgment that the evidence does not show that the 
veteran currently has been rendered unemployable based solely 
on his service-connected disabilities.  While the medical 
evidence clearly shows that his service-connected 
disabilities are productive of impairment, the objective 
medical evidence does not show that his service-connected 
disabilities, in and of themselves, result in 
unemployability.  

On his TDIU application received in May 1998, the veteran 
claimed that he was unable to engage in substantially gainful 
employment.  When asked what service-connected disability or 
disabilities prevented him from securing or following any 
substantially gainful occupation, he indicated "none" and 
the fact that he was retired.  When asked if he had left his 
last job due to his disability, he marked "no."  He stated 
that he had been retired for 16 years, and when asked, he did 
not furnish any information as to the nature of his 
employment for the last five years that he had worked.  He 
also indicated that he had an eighth grade education and that 
he did not have any education or training either before or 
since he became too disabled to work gainfully.  In terms of 
the veteran's previous employment, a review of the file, to 
include VA examination reports dating back to April 1946, 
indicate that the veteran could not return to work as an auto 
mechanic in 1946 due to a back condition, but that he began 
working at Harvey's Upholstering Shop in November 1946, where 
he apparently remained for many decades.  

At the time of a VA examination in April 1999 to evaluate his 
service-connected disabilities relevant to gunshot and shell 
fragment wounds, the veteran indicated that such traumatic 
injuries did not bother him very much at present.  The 
impressions were status post multiple shrapnel injuries of 
the shoulder with retention of metallic foreign bodies on the 
right, status post shrapnel injuries of the buttocks with 
retention of metallic foreign bodies, and degenerative joint 
disease of the right shoulder.  The examiner remarked that 
the veteran was long past the retirement age, with so many 
medical problems including total knee replacement, cataract 
surgery, and hernioplasties, that it was felt that he was not 
employable at that time.  

At the time of a VA examination in July 2000 to evaluate his 
service-connected disabilities, the veteran reported that he 
was a retired upholsterer.  There was no opinion offered as 
to the impact or effect of the service-connected disabilities 
upon the veteran's employability.  VA outpatient records in 
the file show complaints and treatment for nonservice-
connected disability, without any evidence relevant to the 
veteran's employability.  

As previously discussed in this decision, the medical records 
in the file show that while the combined rating for the 
veteran's service-connected disabilities is 80 percent, there 
is not one disability that is singly rated at more than 20 
percent according to rating criteria.  Aside from the 
impairments attributable to the veteran's gunshot and shell 
fragment wounds of the shoulders, left buttock, and left 
femur, the medical records also indicate that he has various 
other disabilities for which service connection is not 
established, to include total knee replacement, cataract 
surgery, and hernioplasties.  The only medical opinion of 
record that addresses the veteran's employability appears to 
state that only in combination with nonservice-connected 
disability is the veteran considered unemployable.  

From a longitudinal review of the evidence, it appears that, 
without consideration of the veteran's age (see 38 C.F.R. 
§ 4.19), he is capable of work when his nonservice-connected 
disabilities are not considered.  The Board has considered 
such factors as his educational background, which appears 
limited, and his occupational history, which appears to 
involve manual labor as he is a former upholsterer.  His 
service-connected disabilities consist primarily of 
musculoskeletal impairments, to include the shoulders, which 
would seem to impact on his ability to perform his former 
occupation.  In spite of this, the Board also notes that none 
of the veteran's service-connected disabilities are evaluated 
at more than 20 percent disabling.  Further, the veteran 
himself has reported, on his TDIU application, that he did 
not retire on the basis of service-connected disability, nor 
did he claim that any specific disability prevented him from 
following gainful employment.  All in all, it cannot 
necessarily be concluded that the veteran is unemployable 
given the current manifestations of his service-connected 
disabilities.  As it now stands, the record shows that only 
in combination with nonservice-connected disabilities would 
he be prevented from maintaining employment.  However, as 
noted, such nonservice-connected disabilities may not be 
considered in support of the TDIU claim.  

After consideration of the medical record and the veteran's 
contentions, the Board finds that weight of the evidence is 
against the veteran's claim for a TDIU rating.  Although his 
service-connected disabilities are of significance, it is not 
of a level of impairment consistent with his being prevented 
from obtaining substantially gainful employment.  He has 
other disabilities that are nonservice-connected and thus not 
for consideration in determining his unemployability.  There 
has been no convincing evidence submitted to support the 
position that the veteran would not be hired in a suitable 
form of gainful employment solely as a result of his service-
connected disability.  For essentially the same reasons, 
referral for extraschedular consideration would not be 
appropriate.

As the preponderance of the evidence is against the veteran's 
claim of entitlement to a TDIU rating, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

A total disability compensation rating based on individual 
unemployability due to service-connected disability is 
denied.    



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


